Title: James Maury to Thomas Jefferson, 15 August 1817
From: Maury, James,Gwathmey, Robert
To: Jefferson, Thomas


          
            Dear Sir,
            Liverpool
15 Augt 1817
          
          In my letter of the 7th November last I mentioned the loss I was to sustain in my friend mr Gwathmey’s being about to return to Virginia: this is intended to be delivered to you by that friend, whom I request you to favor with your civilities.
          Tobacco is falling in price & so is Flour, which had been at 80/. but is now about 50/. ⅌ barrel: Cotton, contrary to all expectation, is high: of 143.000 Bales imported into this place from all countries since the 1st Jany to the 30th June last, the United States furnish two thirds!
          
            I am your old obliged friend
            James Maury
          
        